3/18/2015                                                                      TDCJ Offender Details
                                                                                                                   ^3, O^-o)
                                                                                                       TDCJ Home              New Offender Search
      lii^^i'iiftiiiii'iiirtiNiirfiihiHiirniTi'HiHl


   Offender Information Details
     Return to Search list




   SID Number:                                                            03675062

  TDCJ Number:                                                            01402138

   Name:                                                                  SAUCEDO.JOE JR

   Race:                                                                  H

   Gender:                                                                M

   DOB:                                                                   1969-01-06

   Maximum Sentence Date:                                                 2055-10-31

   Current Facility:                                                      ALLRED

   Projected Release Date:                                                2055-10-31

   Parole Eligibility Date:                                               2030-10-31

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at this time.

   Scheduled Release Type:                                             Will be determined when release date is scheduled.

   Scheduled Release Location:                                         Will be determined when release date is scheduled.




       Parole Review Information

   Offense History:
      Offense                         ~f.                             Sentence          ~„,,„.         Case     Sentence (YY-
            Date                      °ffense                             Date         County No.                  MM-DD)
      1992-03-01         UNAUTH USE OF A MOT VEH                       1992-03-03       HARRIS         625480       8-00-00

                            DDLY WEAPON IN PEANL
      1994-02-09                                                       1995-05-08         POLK         13,605      10-00-00
                                 INSTITUTION

http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid= 03675062                                                                 1/2
3/18/2015                                                                       TDCJ Offender Details


      2005-10-30                  AGG ROBBERY                           2006-10-18       HARRIS         1045480   50-00-00




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmindptdci.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                   TDCJ Home Page




http://offender.tdcj ,state.tx.us/OffenderSearctVoffenderDetail.action?sid= 03675062                                         2/2